POWER OF ATTORNEY The undersigned officers and trustees of TEMPLETON DEVELOPING MARKETS TRUST (the "Registrant") hereby appoint Craig S. Tyle, Alison E. Baur, Kimberly H. Novotny, Lori A. Weber, Bruce G. Leto, Larry P. Stadulis, and Kristin H. Ives (with full power to each of them to act alone) his/her attorney-in-fact and agent, in all capacities, to execute, deliver and file in the names of the undersigned, any and all instruments that said attorneys and agents may deem necessary or advisable to enable the Registrant to comply with or register any security issued by the Registrant under the Securities Act of 1933, as amended, and/or the Investment Company Act of 1940, as amended, and the rules, regulations and interpretations thereunder, including but not limited to, any registration statement, including any and all pre- and post-effective amendments thereto, any other document to be filed with the U.S.
